                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              WESTERN DIVISION
                             CASE NO. 19-cv-00238-FL

PRIME COMMUNICATIONS, L.P.,
                                         Plaintiff,    DEFENDANT’S MEMORANDUM IN
v.                                                    SUPPORT OF MOTION TO COMPEL
                                                               DISCOVERY
RAGSDALE LIGGETT, P.L.L.C.,
                                      Defendant.


       Defendant, pursuant to Local Civil Rules 7.1(e) and 7.2, submits this memorandum in

support of its Motion to Compel Discovery.

                                    NATURE OF THE CASE

       This action arises out of Defendant’s representation of Plaintiff from 2012 to 2017 in the

civil action entitled Lorenzo v. Prime Communications, L.P., No. 5:12-CV-69-H. After this case

was transferred from the Southern District of Texas, this Court dismissed Plaintiff’s claim for legal

malpractice on October 31, 2019. [D.E. 56]. In its Second Amended Complaint, filed on

November 11, 2019, Plaintiff asserts claims for breach of contract, breach of fiduciary duty,

breach of the duty of good faith and fair dealing, fraud, and declaratory judgment. [D.E. 57].

This matter is before the Court on Defendant’s Motion to Compel responses to its Second

Request for Production of Documents, served on November 14, 2019.

                                    STATEMENT OF FACTS

       Defendant represented Prime in the Lorenzo action, beginning in 2012, and until it was

permitted to withdraw by this Court on June 6, 2017. [Lorenzo, D.E. 350]. In its Second

Amended Complaint, Plaintiff alleges that it was “forced to settle” the Lorenzo case in June,

2019, because of errors in the defense that it attributes to Defendant. It also alleges that it was



                                                  1

          Case 5:19-cv-00238-FL Document 64 Filed 01/31/20 Page 1 of 11
“forced to hire new counsel,” and that it incurred attorney’s fees that it contends it would not

have otherwise incurred. [D.E. 57].

       Prior to the transfer of this matter to this Court, Defendant had served a request for

production of documents, seeking various documents relating to the Lorenzo action. (Exhibit A

to Motion to Compel). Plaintiff objected to all but one request on the grounds that each was

overbroad or failed to properly identify a category of documents to be produced. Although some

documents were produced, Plaintiff did not identify which documents were withheld based upon

its objections. Additionally, while Plaintiff produced documents generated by, or exchanged with,

Defendant over the course of the Lorenzo action, it did not produce any documents generated after

Defendant withdrew from representation, other than the legal bills of its counsel. Further, Plaintiff

produced no internal memoranda or communications concerning the Lorenzo case.

       After the Complaint was amended for the second time, Defendant served a Second Request

for Production of Documents, narrowing the scope to seek documents reflecting the evaluation of

the alleged liability and damages, so that Defendant can determine whether, and to what extent, its

conduct actually impacted the settlement of the Lorenzo action. Defendant also sought documents

relating to the settlement, the attorneys’ fees incurred in the defense of the Lorenzo case, and any

communications with the representative of Plaintiff’s insurer. Plaintiff objected to each of these

requests on the grounds that they were overly broad, and many on the grounds that they were not

likely to lead to the discovery of admissible evidence.

       As required by the applicable rules and this Court’s orders, the parties conferred about

these objections to Defendant’s requests. Defendant clarified that it was not seeking production

of documents that had already been provided or documents that had been exchanged between the

parties during the Lorenzo action, and specified the nature of the documents that it was seeking.



                                                 2

          Case 5:19-cv-00238-FL Document 64 Filed 01/31/20 Page 2 of 11
After multiple communications, however, the only additional document that Plaintiff agreed to

produce was a memorandum generated at the mediation of the underlying action, reflecting the

settlement.

                                           ARGUMENT

I.     Applicable Standards for Discovery and Objections

       The discovery rules under the Federal Rules of Civil Procedure are given a “broad and

liberal treatment.” Nat'l Union Fire Ins. Co. of Pittsburgh, P.A. v. Murray Sheet Metal Co. Inc.,

967 F.2d 980, 983 (4th Cir. 1992) (quoting Hickman v. Taylor, 329 U.S. 495, 507 (1947)).

Parties are entitled to “obtain discovery regarding any nonprivileged matter that is relevant to

any party's claim or defense…” Fed. R. Civ. P. 26(b)(1). The Supreme Court has held “the key

phrase in this definition - ‘relevant to the subject matter involved in the pending action’— has

been construed broadly to encompass any matter that bears on, or that reasonably could lead to

other matter that could bear on, any issue that is or may be in the case.” Oppenheimer Fund, Inc.

v. Sanders, 437 U.S. 340, 351 (1978).

       Each response to a request for production under Fed. R. Civ. P. 34 must either “[1] state

that inspection and related activities will be permitted as requested or [2] state with specificity

the grounds for objecting to the request, including the reasons for such objection.” Fed. R. Civ.

P. 34(b). Once an objection is made to a request for the production of documents, the responding

party must “state whether any responsive materials are being withheld on the basis of that

objection. An objection to part of a request must specify the part and permit inspection of the

rest.” Fed. R. Civ. P. 34(b)(2)(c); See also Futreal v. Ringle, No. 7:18-CV-00029-FL, 2019 WL

137587 (E.D.N.C. Jan. 8, 2019) (quoting Fed. R. Civ. P. 34(b)(2)(B)).




                                                  3

          Case 5:19-cv-00238-FL Document 64 Filed 01/31/20 Page 3 of 11
       Federal courts “often reject general objections to requests for discovery.” See Futreal, at

*4 (E.D.N.C. Jan. 8, 2019) (citing FDIC v. Arrillaga-Torrens, 212 F. Supp. 3d 312 (D.P.R.

2016). A party objecting to discovery “must make a particularized showing of why discovery

should be denied, and conclusory or generalized statements fail to satisfy this burden as a matter

of law.” Patten v. Hall, No. 5:15-CT-3118-FL, 2017 WL 6062258, at *2 (E.D.N.C. Dec. 7,

2017). “Mere recitation of the familiar litany that an interrogatory or a document production

request is ‘overly broad, burdensome, oppressive, and irrelevant’ does not suffice as a specific

objection.” Mainstreet Collection, Inc. v. Kirkland's, Inc., 270 F.R.D. 238, 240 (E.D.N.C. 2010)

(citing Momah v. Albert Einstein Medical Center, 164 F.R.D. 412, 417 (E.D.Pa. 1996) (quoting

Josephs v. Harris Corp., 677 F.2d 985, 992 (3d Cir.1982).

       If a request is “objected to as being overbroad… the party should state how much of the

request it considers appropriate and produce responsive materials within those parameters.”

Steven S. Gensler, Rule 34. Producing Documents, Electronically Stored Information, and

Tangible Things, or Entering onto Land, for Inspection and Other Purposes, 1 Federal Rules of

Civil Procedure, Rules and Commentary Rule 34 (2019). See Futreal at *5 (E.D.N.C. Jan. 8,

2019) (holding a party should include “a statement that the responding party will limit the search

to documents… or to specified sources.)”

       Moreover, Rule 26(b) was amended December 1, 2015 to eliminate the phrase that

inadmissible evidence was discoverable if it “appears reasonably calculated to lead to the

discovery of admissible evidence.” These words were replaced with “[i]nformation within this

scope of discovery need not be admissible in evidence to be discoverable.” Fed. R. Civ. P.

26(b)(1). The Advisory Committee stated:

       The former provision for discovery of relevant but inadmissible information that
       appears “reasonably calculated to lead to the discovery of admissible evidence” is


                                                 4

          Case 5:19-cv-00238-FL Document 64 Filed 01/31/20 Page 4 of 11
       also deleted. The phrase has been used by some, incorrectly, to define the scope
       of discovery. As the Committee Note to the 2000 amendments observed, use of
       the “reasonably calculated” phrase to define the scope of discovery “might
       swallow any other limitation on the scope of discovery.” The 2000 amendments
       sought to prevent such misuse by adding the word “relevant” at the beginning of
       the sentence, making clear that “relevant” means within the scope of discovery as
       defined in this subdivision....” The “reasonably calculated” phrase has continued
       to create problems, however, and is removed by these amendments.

Rule 26 Advisory Committee’s notes (2015); see also, Indus. Packaging Supplies, Inc. v.

Davidson, No. CV 6:18-0651-TMC, 2019 WL 850903, at *3 (D.S.C. Feb. 22, 2019).

II.    Deficiencies in Plaintiff’s Document Request Responses

       In Defendant’s Second Request for Production Nos. 1, and 2, Plaintiff was asked to produce

copies of documents evaluating or discussing the possibility that the Lorenzo lawsuit would result

in an outcome favorable to the plaintiffs in that case, or Prime, respectively. In response to both,

the Plaintiff identically objected to each on the grounds that:

       … it is overbroad, not reasonably calculated to lead to the discovery of relevant or
       admissible evidence, and that it fails to identify a category of documents with
       reasonable particularity.

       Subject to the above objections, see previously produced documents.

       Similarly, in Defendant’s Second Request for Production No. 3, the Plaintiff was asked to

produce documents evaluating or discussing the potential monetary award in the event the

Lorenzo lawsuit resulted in an outcome in favor of the plaintiffs. For the third time, the Plaintiff

objected to this request on the grounds that “it is not reasonably calculated to lead to the

discovery of relevant or admissible evidence, is overbroad, and fails to identify a category of

documents with reasonable particularity.”

       These objections and responses are entirely unsupported by the Federal Rules of Civil

Procedure, case law, and are inconsistent with the Plaintiff’s allegations. In the Second

Amended Complaint, the Plaintiff alleged that Prime was “forced to settle” the Lorenzo case as a

                                                  5

          Case 5:19-cv-00238-FL Document 64 Filed 01/31/20 Page 5 of 11
result of Ragsdale’s alleged “failures.” The reasons for the settlement are squarely at issue in

this case. It is, of course, possible that Plaintiff was liable to the underlying plaintiffs in the

Lorenzo action, as the Lorenzo plaintiffs alleged. The risk of that liability also could have played

a role in the settlement reached in Lorenzo. Thus, any evaluation of liability and damages of the

Lorenzo matter is relevant to whether Defendant’s conduct caused or impacted the settlement in

Lorenzo. Because these Requests for Production seek information that is relevant to Plaintiff’s

claims, they are proper under Fed. R. Civ. P. 26(b)(1). As set out above, Plaintiff has produced

documents that generated by or exchanged with Defendant during the time that Defendant was

involved in the Lorenzo case; however, Plaintiff has failed to produce documents reflecting any

evaluation of the case by its substitute counsel in the two years following Defendant’s

withdrawal. It also has produced no documents that Plaintiff generated internally evaluating the

case.

        Further, Plaintiff’s objections are insufficient under the cases cited above. While Plaintiff

claims the requests are “overbroad,” it has failed to state how much of the request it considered

appropriate or produce responsive materials. Further, these requests specifically seek documents

relating to the crucial issue of the connection between Defendant’s conduct and Plaintiff’s

purported damages, and not all documents related to the Lorenzo case in general. For the same

reason, the objection that the category of documents is not described with “reasonable

particularity” fails. See, Rodriguez Martinez v. Mendoza, No. 5:17-CV-628-FL, 2019 WL

5606568, at *4 (E.D.N.C. Oct. 29, 2019)(requests seeking categories such as “all documents

relating to payroll records” were proper, while a request for “all documents” which support or

refute any of the claims or defense alleged by the parties, were not.). Finally, the regurgitated




                                                    6

          Case 5:19-cv-00238-FL Document 64 Filed 01/31/20 Page 6 of 11
objection that the requests are not “reasonably calculated to lead to the discovery of admissible

evidence” is no longer appropriate under the Rules.

       Requests for Production Nos. 4, 5, and 9 seek documents relating to the amount of the

settlement of the Lorenzo suit, and the relationship between that amount and Defendant’s alleged

conduct. Request for Production No. 4 seeks documents that support Plaintiff’s calculation of

damages arising from the settlement of the Lorenzo lawsuit. Request No. 5 asks for documents

that support Plaintiff’s contention that the amounts paid in settlement of the claims were caused

by Defendant. Request No. 9 seeks documents reflecting or pertaining to the settlement of the

Lorenzo lawsuit. Plaintiff objected to each on the grounds that it was overbroad. With regard to

Request No. 4, Plaintiff also referred to its prior production: however, the only produced

documents that appears relevant to this request are documents concerning the report of the

Lorenzo plaintiffs’ experts, and Plaintiff does not state whether other, unproduced documents

exist. With regard to Requests Nos. 5 and 9, Plaintiff also objected on the grounds that they

were “not reasonably calculated to lead to the discovery of relevant or admissible evidence.”

       In its Second Amended Complaint, Plaintiff alleges it is entitled to recover the amounts

paid to the Lorenzo plaintiffs in settlement. Thus, these requests are directly relevant to

Plaintiff’s claimed category of damages. Plaintiff’s boilerplate, general, and repeated objections

are again, unsupported by the Federal Rules of Civil Procedure and case law. In the Second

Amended Complaint, Plaintiff alleged “Given Ragsdale’s prior failures, Prime Communications

was faced with a difficult decision. It could either proceed to trial…or it could cut its losses and

settle the case.” These requests are within the scope of discovery as they seek documents directly

related to these allegations. Furthermore, even if the Plaintiff truly contends the requests are

“overbroad,” it has the duty to state how much of the request it considers appropriate and



                                                  7

          Case 5:19-cv-00238-FL Document 64 Filed 01/31/20 Page 7 of 11
produce responsive materials within that scope. Fed. R. Civ. P. 34. Moreover, the objection on

the grounds that the requests are not “reasonably calculated to lead to the discovery of admissible

evidence” has been improper since December 1, 2015.

       Request for Production No. 6 seeks documents, including but not limited to legal bills,

that support the amount of legal fees the Plaintiff contends it is entitled to recover as damages.

Request No. 7 seeks documents supporting the contention that those fees were incurred as a

result of Defendant’s actions. Plaintiff objected to both on the grounds of that they were

overbroad, and further objected to No. 7 on the grounds that it was “vague and confusing.”

Plaintiff also referred Defendant to documents already produced in discovery, which Defendant

now understands to refer to the legal bills produced in discovery. In the discussions about this

discovery dispute, as reflected in the attachment to Defendant’s motion, Defendant explained to

Plaintiff the nature of the documents it is requesting: “We understand that it is your position that

your client is entitled to recover all legal fees that your client paid after Ragsdale withdrew. One

other measure of damages, however, would be ‘the expense of having to undertake efforts to

address or correct [Ragsdale’s] alleged errors.’ Thus, in response to RPDs 6 and 7, please

produce any documentation that you have that work had to be done to correct or otherwise

address anything that you contend Ragsdale did incorrectly.” (quoting, D.E. 56, p. 10). These

requests are not overbroad, and Plaintiff should produce any and all responsive documents.

       In Defendant’s Second Request for Production No. 8, Plaintiff was asked to produce

documents relating to communications between Plaintiff and Barbara Costello, of Kaufman

Borgeest & Ryan, LLP, the representative of Plaintiff’s insurer. Plaintiff responded by stating

“Plaintiff objects to this request on the basis that it is overbroad. Subject to the above objections,

see previously produced documents.”



                                                  8

          Case 5:19-cv-00238-FL Document 64 Filed 01/31/20 Page 8 of 11
       This request identifies a specific category of documents and is not overbroad. While

Plaintiff has produced documents on which Defendant was copied at the time the document was

generated, it has not produced any such correspondence solely between the Plaintiff and Ms.

Costello. Any such documents are relevant, because in the agreement between the parties at

issue in this case, Plaintiff agreed to use its “best efforts” to ensure that Defendant’s fees were

paid by the available insurance. Defendant has alleged that Plaintiff breached that obligation,

and thus Plaintiff’s communications with Costello are relevant to defenses in this case.

Additionally, these documents could reflect evaluations of liability and potential damages in the

Lorenzo action. Indeed, unlike many of the other requests, Plaintiff did not contend that the

information sought by this request is not relevant. Plaintiff, therefore, should produce all

responsive documents.

       Finally, Plaintiff has attempted to justify its failure to produce any documents in response

to Defendant’s second request, on the grounds that the requested documents were within the

scope of documents sought in Defendant’s first request. While it is true that these documents

were requested by Defendant in its first set of discovery, it is not true that they were not

produced. Plaintiff objected to all but one of Defendant’s first requests on the grounds that they

were overbroad, failed to identify a category of documents with reasonable particularity, or both.

Plaintiff failed to produce any documents in response to many of these requests, and also failed

to identify documents being withheld on the basis of its objections. (Exhibit A to Motion to

Compel). Because Plaintiff objected to all but one of Defendant’s first requests and failed to

produce requested documents, Defendant served its Second Request for Production, narrowing

the scope of the documents sought to the claims alleged in the Second Amended Complaint. In

response to this Second Request for Production, Plaintiff failed to produce any documents at all,



                                                  9

          Case 5:19-cv-00238-FL Document 64 Filed 01/31/20 Page 9 of 11
relying on its previously incomplete document production. Plaintiff should not be permitted to

avoid producing relevant documents by objecting to one set of discovery as overbroad, and

objecting to a more narrowly-drawn set of discovery on the grounds that it has been asked for

this information previously. Plaintiff has, for the second time, refused to produce documents

within the permissible scope of discovery under Fed. R. Civ. P. 26. Plaintiff should be

compelled to produce all documents responsive to Defendant’s Second Request for Production of

Documents.

                                        CONCLUSION

       For the foregoing reasons, Defendant respectfully requests this Court grant Defendant’s

Motion to Compel and order the Plaintiff to produce all documents responsive to Defendant’s

Second Request for Production of Documents.

       This, the 31st day of January, 2020.

                               HEDRICK GARDNER KINCHELOE & GAROFALO LLP


                                              By:    /S/ Patricia P. Shields
                                                     PATRICIA P. SHIELDS
                                                     N.C. State Bar No. 13005
                                                     TATIANA M. TERRY
                                                     N.C. State Bar No. 55194
                                                     Attorneys for Defendant
                                                     4131 Parklake Ave, Suite 300, Raleigh,
                                                     NC 27612
                                                     919-832-9424
                                                     Email: pshields@hedrickgardner.com
                                                     Email: ttery@hedrickgardner.com




                                                10

         Case 5:19-cv-00238-FL Document 64 Filed 01/31/20 Page 10 of 11
                               CERTIFICATE OF SERVICE


       I certify that on this date I electronically filed the foregoing Memorandum in Support of

Defendant’s Motion to Compel with the Clerk of US District Court, Eastern District of North

Carolina, using the CM/ECF system which will send notification of the filing to the following:

                             Ashish Mahendru
                             Darren Braun
                             Mahendru, P.C.
                             639 Heights Blvd.
                             Houston, TX 77007
                             Attorneys for Plaintiff

                             John M. Kirby
                             Law Offices of John M. Kirby
                             4801 GLENWOOD AVE. SUITE 200
                             Raleigh, NC 27612
                             919-861-9050
                             Fax: 919-390-0325
                             Email: john@legal-nc.com



       This the _31st__ day of January, 2020.

                                                 /s/ PATRICIA P. SHIELDS
                                                      PATRICIA P. SHIELDS
                                                      N.C. State Bar No. 13005
                                                      Attorney for Defendant
                                                      4131 Parklake Ave, Suite 300, Raleigh,
                                                      NC 27612
                                                      919-832-9424
                                                      Email: pshields@hedrickgardner.com




                                                11

         Case 5:19-cv-00238-FL Document 64 Filed 01/31/20 Page 11 of 11
